Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and cancellation of claims 11-20 in the reply filed on 12/21/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 3 line 6 – amend “a 1st blocked threshold” to “a first blocked threshold”
Claim 4 line 2 – amend “a 1st inlet of a 1st pinch valve” to “a first inlet of a first pinch valve”
Claim 4 line 4 – amend “the 1st pinch valve comprising the 1st inlet and a 1st outlet” to “the first pinch valve comprising the first inlet and a first outlet”
Claim 4 line 5 – amend “a second (2nd) pinch valve comprising a 2nd inlet and a 2nd outlet” to “a second (2nd) pinch valve comprising a second inlet and a second outlet”
Claim 4 line 6 – amend “1st outlet and 2nd inlet” to “first outlet and second inlet”
Claim 4 line 7 – amend “1st and 2nd pinch valves” to “first and second pinch valves”
Claim 4 line 8 – amend “the 1st pinch valve, the syringe pump and 2nd pinch valve” to “the first pinch valve, the syringe pump and second pinch valve”
Claim 4 lines 10-11 – amend “a 2nd open threshold” to “a second open threshold”
Claim 5 line 2 – amend “the 1st pinch valve to block the flow path at the 1st inlet” to “the first pinch valve to block the flow path at the first inlet”
Claim 5 line 3 – amend “the 2nd open threshold” to “the second open threshold”
Claim 5 lines 5-6 – amend “a 2nd blocked threshold” to “a second blocked threshold”
Claim 6 line 2 – amend “opening the 1st pinch valve and closing the 2nd pinch valve” to “opening the first pinch valve and closing the second pinch valve”
Claim 6 lines 3-4 – amend “the 2nd outlet if the measured mass flow of air is equal to or less than the 2nd blocked threshold” to “the second outlet if the measured mass flow of air is equal to or less than the second blocked threshold”
Claim 7 line 8 – amend “the mapping the fluidic center position” to “the mapping a fluidic center position” 
Claim 8 line 1-2 – amend “determining positions of undesired fluid leak paths” to “determining positions of a plurality of undesired fluid leak paths”

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, an independent claim with dependent claim 2-10, is allowed because the closest prior arts on record Bohm et al (WO2015187868A2 published 12/10/2015; hereinafter Bohm), Norris (US20030012712A1 published 01/16/2003), and Sasaki et al (US20160231155A1 published 08/11/2016; 
Bohm teaches a system that preforms a method comprising: engaging a well (a sample-preparation region 132 – paragraph 64) of a cartridge (controlling a motor to move a valve-control component in the base instrument 102 that operably engages a movable valve in the removable cartridge 104 – paragraph 50 and Fig. 1) with a flow sensor of an instrument (a fluidic operation includes controlling the flow of fluid through the system 100 – paragraph 50), the cartridge comprising: a rotary valve (the removable cartridge 104 may include a valve assembly 120 – paragraph 65) (valve assembly 120 may also include a movable valve 123, and movable valve 123 may be similar to the rotary valve 216 – Fig. 1 and paragraphs 67-68) comprising a rotatable port (movable valve 123 has a valve body 138 that may include at least one flow channel – paragraph 67 and Figs 26-29) and a center port (a central flow port 980 – Fig. 26) (rotary valve 950 may be used as the rotary valve in various embodiments, such as the rotary valve 216 – paragraph 172). 
However, Bohm does not teach a flowcell comprising an inlet gasket in fluid communication with the center port; connecting a source of pressurized air to the flow sensor in order to establish a mass flow of air through a flow path, the flow path extending through one of the flow sensor, the well channel, the rotary valve, and the flowcell; measuring the mass flow of air through the flow path with the flow sensor; and determining if there is one of an air leak and an air blockage within the flow path.
Norris teaches a flowcell (flowcell 400 – Fig. 4) comprising an inlet gasket (flowcell 400 generally includes a face plate 402, a gasket 404 and a backplate 406 – Fig. 4) in fluid communication with the center port (flowcell 400 is connected to a common port 1030 on the selector valve 1008 – Fig. 11) (selector valve 1008 generally is a multi-port rotary valve having a common port 1030 – paragraph 102).
However, Norris does not teach engaging a well of a cartridge with a flow sensor of an instrument, the cartridge comprising: a rotary valve comprising a rotatable port and a center port, the 
Sasaki teaches connecting a source of pressurized air to the flow sensor in order to establish a mass flow of air through a flow path (A thermal type mass flow meter is constituted by a passage through which process gas flows, a bypass disposed in the middle of the passage, a sensor tube which branches from the passage – paragraph 3), the flow path extending through one of the flow sensor, the well channel, the rotary valve, and the flowcell (the mass flow rate of the process gas which flows through the passage can be obtained by measuring the mass flow rate of the process gas which flows through the sensor tube – paragraph 3); measuring the mass flow of air through the flow path with the flow sensor (the mass flow rate of the process gas which flows through the sensor tube can be measured – paragraph 4); and determining if there is one of an air leak and an air blockage within the flow path (measuring a leak current between the sensor tube and the sensor wire at a room temperature – paragraph 106).
However, Sasaki does not teach engaging a well of a cartridge with a flow sensor of an instrument, the cartridge comprising: a rotary valve comprising a rotatable port and a center port, the well in fluid communication with a well channel, the well channel comprising a well channel port that the rotatable port is to align to in order to receive fluid from the well; a flowcell comprising an inlet gasket in fluid communication with the center port;
Rupp teaches engaging a well (channels 104 – Fig. 1) of a cartridge (microfluidic system 102 – Fig. 1) with a flow sensor of an instrument (device 118 for detecting has a second flow sensor 402 – 
However, Rupp does not teach the cartridge comprising: a rotary valve comprising a rotatable port and a center port, the well in fluid communication with a well channel, the well channel comprising a well channel port that the rotatable port is to align to in order to receive fluid from the well, a flowcell comprising an inlet gasket in fluid communication with the center port.
The references Bohm, Norris, Sasaki, and Rupp cannot be combined to show obviousness of the claimed method as a whole because of a lack of motivation to combine the elements of “a flowcell comprising an inlet gasket in fluid communication with the center port”,  the step of “connecting a source of pressurized air to the flow sensor in order to establish a mass flow of air through a flow path”, and the step of “determining if there is one of an air leak and an air blockage within the flow path”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1796                             

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797